Order filed, May 27, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00134-CV
                                 ____________

                   AGAR CORPORATION, INC., Appellant

                                         V.

ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                        Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2008-20480A


                                     ORDER

      The reporter’s record in this case was due March 06, 2015. See Tex. R.
App. P. 35.1. On March 31, 2015, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Alexandra McMillen, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order. No further extension
will be entertained absent exceptional circumstances.         The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). If Alexandra McMillen does not timely file the
record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM




                                           2